Title: From James Madison to James Monroe, 14 August 1815
From: Madison, James
To: Monroe, James


                    
                        
                            
                                Dear Sir
                            
                            Aug. 14. 1815
                        
                        I recd. duly yours intimating your intended visit to the Sulphur Springs. I hope you will derive from it all the benefit wished. The mail from the N. this morning brings nothing more than you will find in the enclosed N. paper. The paper from N. York did not come to hand. The final act of the drama at Paris is not yet announced. It would seem that the allies can if they please, force Louis again on the French Throne; and on that question will turn the momentous one whether the World is to go forward or backward.
                        Mr. Rush in a letter recd. this morning says “It seems the attempt to form a Commercial Treaty originated with Ld. Castlereah. At Paris he stated to Mr. Bayard that it was not the wish of England to have such a Treaty with us. In London however after the war had broken out, he intimated an altered opinion, which led to the commencement of the work. May not the late events, if they end in peace, bring the British Cabinet to their first ground again?”—“Mr. Crawford still waits for his Baggage which was expected, I believe, yesterday.”
                        What is meant in Duane’s Paper, by the mysterious allusions to Concealment, Florida, &ce.
                        Don’t fail to return me Cathcarts letter, & to say whether any thing has taken place inconsistent with His request that the appointment of his successor at Madiera may be delayed. If there be no adverse reason, it may be best, in itself, to let the appt. await the meeting of the Senate. Yrs. Affy.
                        
                            
                                James Madison
                            
                        
                    
                    
                        Mr. Jefferson is at present with me.
                        Give directions before you go, as to the Rider.
                    
                